      Case 2:13-md-02445-MSG Document 585-11 Filed 09/18/19 Page 1 of 1
                               Dr. Ernst Berndt – Disgorgement Report


       On behalf of the Plaintiff States, Dr. Ernst Berndt, Professor Emeritus in Applied

Economics at MIT, will opine about how Defendants’ manipulated the FDA’s regulatory process

and delayed generic Suboxone tablets from entering the market between six to nine months. Dr.

Berndt calculated a disgorgement number for Reckitt and MonoSol’s ill-gotten gains. Dr. Berndt

identified analogs of comparable pharmaceutical line extensions -- similar product

reformulations with similarly large sales, during the relevant time period, where the product

reformulation also enjoyed at least twenty four months without generic competition as to the

older formulation (since Suboxone film would have been on the market for 24 months before

generic Suboxone tablets absent Reckitt’s conduct) – to determine what share of Suboxone sales

would have been Suboxone film (as opposed to tablets) and then uses the results of this analog

analysis to calculate what Defendants’ revenues would have been but for Defendants’

anticompetitive conduct. On rebuttal, Dr. Berndt responds to opinions offered by Reckitt’s

economist, Dr. Normann, and MonoSol’s economist, Dr. Ordover, by explaining the various

shortcomings of their respective opinions, including their failure to provide any counter analysis.

Dr. Berndt’s opening Disgorgement report is 31 pages, and his rebuttal Disgorgement report is

14 pages.
